The Family Court did not improvidently exercise its discretion in revoking the original order of disposition which placed the appellant on probation. The presentment agency adduced “competent proof that the [appellant] without just cause failed to comply with [the] terms and conditions” of her probation (Family Ct Act § 779).
The appellant’s contention with respect to her placement is academic inasmuch as the placement has expired pursuant to its terms (see Matter of Joseph R., 49 AD3d 651 [2008]; Matter of Jeffrey McG., 8 AD3d 571 [2004]; Matter of Angelina S., 304 AD2d 833, 833-834 [2003]). Fisher, J.E, Balkin, McCarthy and Leventhal, JJ., concur.